PER CURIAM:
Danny Kennedy General appeals the district court’s order denying his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2) (2012). We have reviewed the record and find no error. Accordingly, we affirm for the reasons stated by the district court. United States v. General, No. 5:99-cr00068-H-2 (E.D.N.C. Mar. 7, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the material before this court and argument will not aid the decisional process.

AFFIRMED.